358 N.W.2d 64 (1984)
STATE of Minnesota, Respondent,
v.
Richard Donald JOHANSON, Appellant.
No. C2-83-855.
Supreme Court of Minnesota.
November 21, 1984.
*65 C. Paul Jones, Public Defender, Ann Remington, Asst. Public Defender, Minneapolis, for appellant.
Hubert H. Humphrey, III, Atty. Gen., Tom Foley, Ramsey County Atty., Steven C. DeCoster, Asst. County Atty., St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.
WAHL, Justice.
On the evening of January 12, 1978, defendant stabbed a fellow resident of the four-plex apartment building in which he lived. Defendant fled the scene immediately following the stabbing and was not arrested and prosecuted until August of 1979. In November of 1979 a district court jury found defendant guilty of two charges of aggravated assault, Minn.Stat. § 609.225, subd. 1 and 2 (1978). Defendant failed to appear at sentencing and was not taken into custody again until 1983. At that time the trial court sentenced defendant to 54 months in prison for the first count and, pursuant to Minn.Stat. § 609.04 (1982), did not adjudicate defendant guilty of the other count. On this appeal, defendant seeks (1) an outright reversal of his conviction because the state failed to prove that he did not act in self-defense, or (2) a new trial because (a) the prosecutor committed prejudicial misconduct in his closing argument, and (b) the trial court erred in its instructions on self-defense. Defense counsel did not object to the prosecutor's closing argument, and we do not believe that the prosecutor's remarks warrant granting defendant a new trial. The court's instructions on self-defense were adequate. State v. Bland, 337 N.W.2d 378, 384 (Minn.1983); State v. Duke, 335 N.W.2d 511, 515 (Minn.1983); State v. Austin, 332 N.W.2d 21, 24-25 (Minn.1983). Evidence of defendant's guilt was legally sufficient.
Affirmed.